Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 11-15, 24, 39-41, 46-47, and 50 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pahl et al. (U.S. Patent 5,704,935).

Regarding claims 1, 13, and 39, Pahl et al. disclose a device comprising:
a mechanical rotary epilator component (“clamping device 22 is configured as a rotary barrel 46,” see col. 4:1-53 and figures 1-5), 
it should be noted the recitation that the mechanical rotary epilator component is “configured to grasp hair shafts and pull attached hair follicles and hair roots towards the skin surface and to pull the hair shafts out of the skin” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to 
at least one primary energy source (“generator” 38, see col. 4:1-39 and figures 1-6) configured to apply energy,
it should be noted the recitation that the at least one primary energy source is configured to apply energy “to the follicular - region of such hair shafts as they are pulled, before they are pulled, or after they are pulled by the mechanical epilator component” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such (see below).
With respect to recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation:  
A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Even with this said, the prior art provides the 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.

Regarding claims 2-3, 12, 14-15, 24 and 40-41, Pahl et al. disclose the claimed invention as the recitations pertain to recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. Additionally, discloses the intended use since the energy treats the skin as well as the fair follicles.

Regarding claims 11, 23, Pahl et al. disclose the claimed cooling means (“fluid-applying means” 86, see col. 5:51-61 and figure 2), wherein the process of evaporation provides the cooling, or room temperature fluid is still colder than body temperature and therefore provides a cooling effect.

Regarding claims 46-47 and 50, Pahl et al. disclose the claimed invention, see col. 4:1-47 and figures 1-4 for example.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 10, 12-17, 22, 24, 33-43, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamakazi et al (U.S. Patent Application Publication 2005/0177139) in view of Ella et al. (U.S. Patent Application Publication 2007/0027411).

Regarding claims 1, 4, 13, 16, 33-35, 39, 42 and 49, Yamakazi et al. disclose a device comprising:
a mechanical rotary epilator component (“tweezing mechanism 7 may be configured of a group of rollers which catches hairs and rotates to pull out,” see [0057] and figures 2 and 8 for example), 
it should be noted the recitation that the mechanical rotary epilator component is “configured to grasp hair shafts and pull attached hair follicles and hair roots towards the skin surface and to pull the hair shafts out of the skin”
at least one primary energy source in the form of a laser diode (“laser diode” 12, see [0062]-[0063] and figures 2 and 8) configured to apply energy,
it should be noted the recitation that the at least one primary energy source is configured to apply energy “to the follicular - region of such hair shafts as they are pulled, before they are pulled, or after they are pulled by the mechanical epilator component” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such (see below).
With respect to recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation:  
A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Even with this said, the prior art provides the 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.
But Yamakazi et al. fail to explicitly recite that the light/laser energy source is a pulsed or continuous light/laser source. 
However, it is extremely well known in the art that light/laser medical and/or therapeutic devices can use continuous or pulsed, and often come with the ability to select between continuous and pulsed laser/light irradiation.
As an example, Ella et al. disclose a hair removal device (see [0337]-[0346]) having “high velocity rotating discs 122, operating like tweezers, that remove hair by the root” (see [0352] and figure 10A) and a series of individual laser diodes laser (see [0302] and 3B for example) and their combination (see [0527] for example) and teach the alternative use of “pulsed or continuous” irradiation from laser diodes in order to effect treatment using laser light, see [0306].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Yamakazi et al., as is extremely well known in the art and explicitly taught by Ella et al., to use laser light either in a pulsed or continuous manner to effect the desired laser treatment of skin and tissue including hair removal.

Regarding claims 2-3, 12, 14-15, 24 and 40-41, Yamakazi et al. in view of Ella et al. disclose the claimed invention as the recitations pertain to recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. Additionally, discloses the intended use since the energy treats the skin as well as the fair follicles.

Regarding claims 5, 17, 37, and 43, Yamakazi et al. in view of Ella et al. disclose the claimed invention, see Ella et al. wherein in [0346] “a semiconductor -diode 118 or diode array laser 118” is disclosed.  An array of laser diodes reads on a series of individual laser diodes.

Regarding claims 10, 22, 36 and 38, Yamakazi et al. in view of Ella et al. disclose the claimed invention, see Ella et al. who disclose adjunct energy forms of RF source, a light source, an ultrasound source, an heat source and a cooling component, mechanism, or member (“cooling diode treatment” from cooling diodes), see [0060] [0063], [0075]-[0076], [0171]-[0172], [0315], [0532], and claims 1-2 for example.

Claims 1, 6-7, 13, 18-19, 25-27, 32, 39, 44, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahl et al. (U.S. Patent 5,704,935) in view of Ronci (U.S. Patent Application Publication 2003/0125723).

Regarding claims 1, 6, 13, 18, 25-27 32, 39, 44, and 48, Pahl et al. 
a mechanical rotary epilator component (“clamping device 22 is configured as a rotary barrel 46,” see col. 4:1-53 and figures 1-5), 
it should be noted the recitation that the mechanical rotary epilator component is “configured to grasp hair shafts and pull attached hair follicles and hair roots towards the skin surface and to pull the hair shafts out of the skin” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such (see below), and
at least one primary energy source (“generator” 38, see col. 4:1-39 and figures 1-6) configured to apply energy,
it should be noted the recitation that the at least one primary energy source is configured to apply energy “to the follicular - region of such hair shafts as they are pulled, before they are pulled, or after they are pulled by the mechanical epilator component” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such (see below).
With respect to recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation:  
A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Even with this said, the prior art provides the 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.
Although Pahl et al. disclose the energy is electrical, they fail to explicitly recite the electrical energy source is a continuous or pulsed RF energy source.
Like Pahl et al., Ronci disclose a, electrical epilation device and method having a rotary mechanical component (“tweezers” 46, see [0042] and figure 4) and teaches providing an electrical energy supply in the form of an RF source of energy (“representative machine 48 for delivering the RF current,” see [0018], [0020] and more importantly [0043] and figure 4 for example) in order to treat and facilitate removal of the hair and the hair follicle.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Pahl et al., as taught by Ronci, to provide 
It should be noted that the embodiment of Ronci shown in figure 2 that has a foot pedal switch 36 that is disclosed as being usable with the tweezer component of figure 4 (see [0039]) can be activated in a continuous manner to yield a continuous RF current or pumped to yield a pulsed RF current. 

Regarding claims 7 and 19, Pahl et al. in view of Ronci given the foot pedal switch of Ronci is clearly capable of providing a pulse duration of 1 msec to 1 seconds since the foot pedal switch can be pumped multiple times for a period of 1 msec to 1 seconds, and can also achieve a duty cycle of 1% - 99% in a similar manner. Please see [0043] of Ronci for a recitation of a RF frequency above 1 Mhz.

Regarding claims 29-31, Pahl et al. disclose electrodes that are rollers (“the electrically conductive parts 24, 26 are configured as rollers 58,” see col. 4:54-61 and figures 1-4) located adjacent the mechanical rotary epilator component (recall element “clamping device” 22 noted above).  Finally, although the rollers roll or rotate, they are linearly or translationally stationary with respect to “clamping device” 22, see col. 4:54-61 and figures 1-4.

Regarding claim 32, Pahl et al. disclose the claimed cooling means (“fluid-applying means” 86, see col. 5:51-61 and figure 2), wherein the process of evaporation provides .

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pahl et al. (U.S. Patent 5,704,935) in view of Ronci (U.S. Patent Application Publication 2003/0125723) as applied to claim 25 above, and further in view of Ella et al. (U.S. Patent Application Publication 2007/0027411).

Regarding claim 28, Pahl et al. in view of Ronci show the invention above, 
but fail to explicitly recite an adjunct energy source in addition to the mechanical epilator and the electrical/RF energy source.
Like both Pahl et al. and Ronci, Ella et al. discloses a treatment device for hair removal and teaches combining RF and light/laser treatment or RF and ultrasound treatment (see [0060] [0063], [0075]-[0076], [0171]-[0172], [0315], [0532], and claims 1-2 for example) in order to provide and more thorough and more enhanced treatment of a patient’s skin.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Pahl et al. in view of Ronci, as taught by Ella et al., to combine RF and light/laser treatment or RF and ultrasound treatment in order to provide and more thorough and more enhanced treatment of a patient’s skin.

Claims 1, 8-9, 13, 20-21, 39 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ella et al. (U.S. Patent Application Publication 2007/0027411) in view of Slatkine et al. (U.S. Patent Application Publication 2008/0215039).

Regarding claims 1, 8-9, 13, 20-21, 39 and 45, Ella et al. disclose a device comprising:
a mechanical rotary epilator component (“mechanical hair-removal device 124, has a series of high velocity rotating discs 122,” see [0352] and figure 10A), 
it should be noted the recitation that the mechanical rotary epilator component is “configured to grasp hair shafts and pull attached hair follicles and hair roots towards the skin surface and to pull the hair shafts out of the skin” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such (see below), and
at least one primary ultrasound energy source (“ultrasound transducer” 60, see [0314] and figures 4A and 4B) configured to apply energy,
it should be noted the recitation that the at least one primary energy source is configured to apply energy “to the follicular - region of such hair shafts as they are pulled, before they are pulled, or after they are pulled by the mechanical epilator component” (or cognates thereof) is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation and has been treated as such (see below).
Finally it should be pointed out that Ella et al. explicitly envision the combination of mechanical epilation and ultrasound treatment or ultrasound epilation, see [0063], [0075]-[0076], [0171]-[0172], [0315], [0532], and claims 1-2 for example.
With respect to recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation:  
A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Even with this said, the prior art provides the 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.
However, Ella et al. in fail to explicitly recite:
1) the ultrasound source is a continuous source or a pulsed source, and/or
2) the pulsed ultrasound source having a pulse duration between 10 msec and 2 seconds.
Like Ella et al., Slatkine et al. disclose a hair removal device and method using ultrasound and teach using ultrasound pulses of duration of 1 second in order to effectuate a less painful treatment of the skin, see [0326].
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ella et al., as taught by Slatkine et al., to use a pulsed ultrasound treatment in order to effectuate a less painful treatment.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771.  The examiner can normally be reached on generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON F ROANE/Primary Examiner, Art Unit 3792